Citation Nr: 1450869	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  14-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Whether an overpayment of pension benefits in the amount of $104,665.00, and as later modified to $68,809.00-with $42,370.00 still owing, $26,439.00 retroactively recouped, and $35,856.00 being waived-was properly created and, if so, whether waiver of recovery is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which stopped nonservice-connected (NSC) pension benefits effective January 1, 2008 and created a resulting overpayment of $104,665.00, and from a July 2013 decision of the Committee on Waivers and Compromises (COWC) of the Milwaukee PMC, which denied the Veteran's waiver request.  

The pension payments were initially stopped in the January 2013 decision based on information obtained in 2011 that the Veteran had received a one-time lump sum retirement payment in the gross amount of $42,370.00 (i.e. before income taxes were deducted) back in April 2008, and which he had not previously reported.  However, as the Veteran otherwise qualified for pension payments during this time period (excepting the period from April 2008 through April 2009, which represents the "annualization" period following receipt of the retirement payment), they were subsequently reinstated in a January 2014 decision of the Milwaukee PMC, effective January 2008, subject to recoupment by VA of the debt resulting from the previous overpayment.  According to internal documentation, and as reiterated in an August 2014 administrative decision (correcting a minor error regarding the effective date of the award), the January 2014 award resulted in a retroactive payment of $31,664.00.

Based on the findings in the January 2014 decision, and as explained in a January 2014 letter to the Veteran, a second overpayment was created in determining that, aside from the receipt of the $42,370.00 one-time retirement payment in April 2008, the Veteran's pension payments had initially been miscalculated such that the amounts paid to him were in excess of what was actually due.  Specifically, they were determined to be too high in light of subsequent information received from the Veteran and the Social Security Administration (SSA) regarding his income and medical expenses for the time period from January 2008 through September 2013.  Thus, the amount of pension benefits paid to the Veteran that was in excess of what was determined to be actually due created an overpayment in that amount.  According to a March 2014 supplemental statement of the case (SSOC), the award action "recouped $26,439.00 within the debt period."  

In a March 2014 waiver decision of the COWC, the Veteran was found to have a remaining debt of $78,226.00, an amount derived from subtracting the $26,439.00 recoupment from the initial debt of $104,665.00.  The COWC then granted a waiver of $35,856.00, which is the amount of debt that remains when $42,370.000 (representing the one-time retirement payment) is subtracted from $78,226.00.  The COWC denied a waiver of the $42,370.00 still owed, and found that the recoupment of $26,439.00 was not subject to waiver.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a determination of the validity and amount of the underlying debt for which a waiver has been sought is within the scope of this appeal.  The issue of the validity of the debt has not been formally adjudicated by the AOJ, and the Board may not address it as an initial matter without potential prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  Accordingly, remand is necessary for the AOJ to consider this issue in the first instance. 

In this regard, a debt may not be offset from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 U.S.C.A. § 5314(b) (West 2002); 38 C.F.R. § 1.911(c)(1) (2014); VAOPGCPREC 6-98.  When a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted.  In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991). 

In this case, although the Veteran submitted a formal request for waiver only, he has also submitted evidence and argument clearly indicating that he also disputes the validity or amount of the debt itself.  For example, in a September 2013 letter submitted on his behalf by his congressman, and in his February 2014 substantive appeal (VA Form 9), he argued that the retirement payment he received in April 2008 was a one-time payment only (which the evidence shows is true) and thus that he only should owe money for pension payments received in 2008.  

Thus, the issue of the validity of the debt itself has been raised by the Veteran and is inextricably intertwined with the issue of whether waiver of the debt is warranted.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue); see also Schaper, 1 Vet. App. at 434, 436-37.  Accordingly, both issues must be addressed.

In remanding the issue of the validity of the debt, the Board will make some preliminary observations that may help inform the AOJ's determination.  First, as mentioned above, the COWC determined that the Veteran still owed $78,226.00 of the debt once the pension reinstatement award was generated in January 2014 (i.e. by subtracting the recoupment of $26,439.00 from the initial debt of $104,665.00).  However, if the Veteran did not actually owe $104,665.00 in the first place, given the finding that pension payments were in fact due from 2008 through 2012 (excepting the time period from April 2008 through April 2009), then this baseline amount of debt is incorrect.  In other words, the $104,665 overpayment was based on the fact that the total amount of pension benefits paid to the Veteran from 2008 to 2012 equaled this amount, and therefore if he did not qualify for such benefits, he owed that amount back to VA.  However, the January 2014 reinstatement of pension benefits acknowledges that the Veteran did in fact qualify for pension benefits for this time period, with the exception of the time period from April 2008 through April 2009, which represents the one-year or "annualization" period corresponding with the receipt of the nonrecurring retirement payment of $42,370.00 on April 4, 2008.  See 38 C.F.R. § 3.271(a)(3) (2014).  This amount, coupled with SSA benefits and other income, and offset by deductible medical expenses, was found to be in excess of the maximum annual pension rate (MAPR) for that year.  See 38 U.S.C.A. §§ 1521, 5312 (West 2002); 38 C.F.R. § 3.23 (2014).

In short, the $104,665.00 baseline amount of debt owed must be reconsidered in light of the subsequent finding that the Veteran did indeed qualify for pension benefits from 2008 through 2012 (with the exception of the period from April 2008 through April 2009).  This is critical, as the COWC has proceeded on the assumption that $104,665.00 remained owing, and its subsequent modifications of the debt have always been based on calculations using this amount as their starting place. 

It may be that part of the issue is that the reinstatement of pension seems to have been characterized as an initial award based on a new application, rather than reconsideration of whether the termination of pension benefits was warranted in the first place.  The overpayment debt resulting from the earlier finding that pension payments were not due for this period thus has been treated as an entirely separate, unrelated matter, even though both issues stem from the same facts and are indissociable in substance even if divergent in their procedural histories.  Moreover, the fact that the pension benefits were granted back to 2008 suggests that they were in fact reinstated (rather than based on a new claim), as they cannot be granted earlier than the date of claim.  Thus, the question of whether $104,665.00 was ever owed must still be considered in light of their reinstatement for the same time period on which the overpayment was based. 

Further, there are two overpayments in question that must be separately considered.  The first concerns the $42,370.00 the Veteran received in April 2008, disqualifying him from pension benefits for the one-year time period following receipt of this amount.  The second overpayment concerns the PMC's finding in its January 2014 determination that the Veteran had been paid excess pension amounts when recalculated in light of subsequent information regarding his income and medical expenses from 2008 to 2012.  The Board will address each in turn. 

With regard to the $42,370.00 retirement payment, the COWC in its March 2014 waiver decision determined that the Veteran still owed a debt corresponding dollar-for-dollar with this amount.  The Board can find no basis in VA law for this determination.  If the one-time retirement payment of $42,370.00 disqualified the Veteran for pension benefits from April 2008 through April 2009, or for any other time period, then the amount of debt owing is the amount of pension payments erroneously issued to him by VA for the time period in question, not the amount of income he received from his former employer, which does not mirror or bear a homologous relationship to the amount of debt owed.  Thus, if the Veteran were disqualified from pension benefits for the one-year time period beginning April 2008 (as the PMC found), then the amount of debt owed would equal the total of the monthly amounts of pension paid to him during this period (roughly between $1,700.00 and $1,850.00 a month), which is an amount much less than $42,370.00.

With regard to the retroactive reevaluation of the pension payments due the Veteran from 2008 through 2012, the January 2014 letter to him reflects that the recalculated amounts were largely predicated on a substantial difference between the medical expenses reported by him in his December 2007 application for pension benefits and in an April 2011 medical expense report, and what were later reported by him in a November 2013 medical expense report.  In the earlier reports, the Veteran reported that, in addition to other medical expenses, he paid about $15,000 in caregiver fees for the years 2008, 2009, and 2010, which is supported by documentation and also verified by the Milwaukee PMC, according to a May 2011 letter it sent to the Veteran.  However, in the November 2013 report, he did not mention the $15,000 in caregiver fees, including for the years 2008, 2009, and 2010, and thus the PMC found that his medical expenses were significantly less than initially reported by him, resulting in a much higher calculable income and therefore greatly reduced pension payments.  See 38 C.F.R. § 3.272(g) (2014).  As these caregiver fees were earlier reported and documented by him, and also apparently verified by the PMC, it is not clear why he did not report them again, or why the PMC disregarded this information in reducing his monthly pension benefits by over $1000 per month without seeking clarification.  On remand, the Veteran should be provided an opportunity to clarify whether the medical expenses reported by him in 2007 and 2011 for the years 2008, 2009, 2010, including the caregiver fees, were accurate, and to specify if and when he stopped paying the caregiver fees.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request him to clarify the following:
A. Whether he paid caregiver fees of around $15,000 for the years 2008, 2009, and 2010 (in light of the medical expense reports submitted in December 2007 and April 2011 and the documentation he submitted at the time);
B.  If and when he stopped paying these caregiver fees.  

His pension benefits must then be recalculated from the date of initial payment in 2008 based on this and any other information provided by him. 

2. Then, adjudicate the issue of the validity and amount of the debt of $104,665.00 resulting from an overpayment of pension benefits, both as initially determined and as subsequently modified.  The following must be considered in this determination:
A. Determine the validity of the baseline debt of $104,655.00 (from which all modifications seem to have been derived) in light of the reinstatement of pension benefits for the same time period on which the overpayment in this amount was based.  In this regard, the $104,665.00 was initially calculated based on a finding that the Veteran did not qualify for pension benefits from 2008 to 2012.  As pension benefits were subsequently reinstated for this time period (with the exception of the period from April 2008 through April 2009, corresponding to the receipt of a nonrecurring retirement payment of $42,370.00), the validity of the baseline debt of $104,665.00 and all modifications based on it must be reconsidered. 
B. Determine the validity of the debt of $42,370.00, representing a modification of the original debt of $104,665.00, net of a retroactive recoupment of $$26,439.00 and "waiver" of $35,856.00.  This amount corresponds to the amount of retirement pay the Veteran received on April 4, 2008.  However, the amount of debt must be calculated based on the amount of pension payments the Veteran unlawfully received from VA, not by the amount of income he received from his employer.  Thus, for example, if the annualization period following receipt of the $42,370.00 payment is from April 2008 through April 2009 (as the PMC found), then the amount of debt would be the total of the monthly pension payments he received for this time period. 
C. Determine the validity of the retroactive overpayment created in recalculating the monthly pension payments due the Veteran from 2008 to 2012, as reflected in the January 2014 letter from the PMC.  This amount includes $26,439.00 and/or any other amount recouped by the award (or reinstatement of the award) of pension benefits for this period.  In this regard, the recalculation stems in large part from a finding that the Veteran's medical expenses were much less than originally reported by him (compare the 2007 and 2011 medical expense reports with the 2013 medical expense report).  However, the Veteran reportedly had caregiver expenses of around $15,000 for the years 2008, 2009, and 2010, which were documented by him and also verified by the PMC (as least for 2010), as reflected in a May 2011 letter to the Veteran.  Thus, it must be redetermined whether or not the Veteran had caregiver expenses of around $15000 for the years in question, and he should be afforded an opportunity to clarify this issue if necessary (as discussed in the first remand directive).  He must also be afforded an opportunity to clarify if and when he stopped paying the caregiver fees. 

3. Finally, after completing any other indicated development, adjudicate the issues of the validity of the debt, and whether a waiver is warranted, on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



